Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104046075. (English machine translation provided on IDS of July 30, 2021)
The second paragraph of the Summary of Invention section teaches a composition comprising 35-50 parts of asphalt (pitch) and 7-9 parts of spandex fiber along with white lime, fly ash, iron mica which reasonably suggested to be various aggregates on the order of sand.
The asphalt and spandex fibers anticipates Claims 1, 2, and 3 and are reasonably suggested to be at least present as individual fibers or bundles making the spandex recitation sufficiently specific to anticipate Claim 8.  Claim 14 is anticipated as the above asphalt, spandex fibers and aggregates are mixed together.  With respect to Claim 13, Applicant’s specification teaches the self-healing limitation refers to cracks in the asphalt cement concrete formed during cold weather placing the elastomeric fibers in tension and warmer weather allows the elastomer to pull the cracks back together.  The aggregate and elastomeric fiber mixtures of CN104046075 in the asphalt is reasonably suggested to perform the same function as the self-healing definition provided by Applicant as the elastomer is placed in the asphalt and must move and undergo tension with cracking in cold weather just as the embedded fibers of Applicant and when warmer weather arrives the same tension must be relieved and pull the cracks together just as Applicant describes.  There is no evidence to suggest CN104046075’s asphalt, spandex fiber and aggregate mixture would not perform the same function as Applicant describes for self-healing.  

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (U.S. 20060217466). 
	Regarding Claim 13, Matsuoka teaches fiber like rubber chips and aggregate (See Figure 1 elastic aggregates 1 hard aggregates 2 ¶[0025], ¶[0024]).  Chips are rubber and fiber like which anticipates the elastomeric fibers of Claim 1.  See also ¶[0043] as an example.  Figure 1 teaches multiple fiber like chips which anticipates the plurality recited by Claim 1.
	The preamble of the claims is future intended use.  Review of Applicant’s specification and claim limitations do not reasonably suggest the preamble languages introduces additional structure.
	The recitation of reinforcement is anticipated as Applicant’s specification is silent on any type of pretreatment or other treatment in making the fibers reinforcing over simply having elastomeric fibers.
The claimed method does not recite the asphalt, aggregate and elastomeric fibers must be incorporated into each other.
Matsuoka teaches applying the compositions to asphalt (¶[0037]) which anticipates the claimed limitations as the aggregate and fibers are anticipated as detailed above, the asphalt is present.  Applicant’s specification teaches the self-healing limitation refers to cracks in the asphalt cement concrete formed during cold weather placing the elastomeric fibers in tension and warmer weather allows the elastomer to pull the cracks back together.  The aggregate and elastomeric fiber mixtures of Matsuoka on the asphalt is reasonably suggested to perform the same function as the self-healing definition provided by Applicant as the elastomer is placed on the asphalt and must move and undergo tension with cracking in cold weather just as the embedded fibers of Applicant and when warmer weather arrives the same tension must be relieved and pull the cracks together just as Applicant describes.  There is no evidence to suggest Matsuoka’s elastomeric fiber and aggregate mixture would not perform the same function as Applicant describes for self-healing.  
Claim Rejections - 35 USC §§102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being obvious over Lovett (U.S. 20140303288).
The applied reference has a common assignee (Forta Corporation) and inventor (Jeffery Lovett) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 The §102(b)(2)(C) exclusion statement filed on March 22, 2019 in the parent application 15/049476 must be refiled to have said exclusion in the current application.
Lovett is also available under §102(a)(1) however and there is no exception under 35 U.S.C. §102(b)(1) made at this time to exclude it.  Note the requirements for a 35 U.S.C. §102(b)(1) exclusion are significantly different than those of §102(b)(2)(C)

Lovett teaches the reinforcement of concrete and asphalt concrete with a blend of reinforcement fibers (first and second fiber).  (Abstract) The first fiber may be selected from the group consisting of carbon, aramid, elastane, nylon, polyester. (¶[0011])  Elastane is an elastomer fiber.
Lovett does not specifically exclude ground rubber tire, tire aggregate or tire particulate as recited but does not requirement either and, additional, appears silent on their use.  Therefore, Lovett is still able to anticipate the claims for the reasons below. 
One of ordinary skill in the art would have at once envisaged practicing the invention of Lovett with elastane fibers as this is specifically taught by Lovett in ¶[0011].  This anticipates the claimed elastomeric fibers.
Alternatively, Lovett does not exemplify using an elastomeric fiber.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to select elastane as the first reinforcement fiber because Lovett suggests it.
This meets the limitation of elastomeric fibers of Claim 1.
Regarding Claim 2-3, elastane fibers are taught spandex by Applicant (¶[0020] as filed specification).  This anticipates or in the alternative meets the limitation of claims 2-3.
Regarding Claim 4, the recited limitations are taught by Lovett in ¶[0016] and ¶[0024] which anticipates or in the alternative meets the limitations of the Claim 4.
Regarding Claim 8, this limitation is taught by Lovett in ¶[0013] which anticipates or meets the claim.
Regarding Claim 9, this limitation is taught by Lovett as the second fibers are non-elastomeric. (¶[0011])
Regarding Claim 10, polyolefin fibers are taught by Lovett in ¶[0011] for the second fiber which make it sufficiently specific to anticipate or meets the limitation of the claim.
Regarding Claim 11, Lovett teaches the fibers being blended together and, therefore, the elastane must support or act as a carrier for the second fiber and vice versa.  See also ¶[0013] This anticipates or meets the limitation of claim 11.  
Regarding Claim 13-14,  Applicant’s specification is teaches the self-healing limitation refers to cracks in the asphalt cement concrete formed during cold weather placing the elastomeric fibers in tension and warmer weather allows the elastomer to pull the cracks back together.  The asphalt, aggregate and elastomeric fiber mixtures of Lovett is reasonably suggested to perform the same function as the self-healing definition provided by Applicant as the elastomer is in the asphalt and must move and undergo tension with cracking in cold weather just as the embedded fibers of Applicant and when warmer weather arrives the same tension must be relieved and pull the cracks together just as Applicant describes.  There is no evidence to suggest Lovett’s elastomeric fiber and aggregate mixture with asphalt would not perform the same function as Applicant describes for self-healing.  There is also no evidence to suggest Applicant has done something in addition to the just providing the elastomeric fibers in order in the asphalt/aggregate mixture in order to make them perform the above function.  The same rationale applies to Claim 14 as there is no evidence to suggest that Lovett’s elastane, asphalt and aggregate would not perform the recited limitations.  Therefore, Lovett anticipates or meets the limitations of Claims 13-14.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,392,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to those of 10,392,508 in an apparent manner.  The difference between the two claim sets being the requirement in 10,392,508 for specific reinforcement fiber aspect ratios which reads over the general fibers of the instant case and the exclusions of these claims.  Claims 1-14 of 10,392,508 do not positively require an exclusion of ground rubber tire, tire aggregate or tire particulate as recited but does not require them either. As such they read over the instant claims in their own right.  However, Claims 16-18 of 10,392,508 claim the above exclusion and therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 10,392,508 with the exclusions of Claims 16-18 because they are specifically claimed.  This also reads over the exclusions of instant Claims 1-14.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,927,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to those of 10,927,257 in an apparent manner.  


The difference between the two claim sets being the requirement in 10,927,257 for specific reinforcement fiber aspect ratios which reads over the general fibers of the instant case and the exclusions of these claims.  Claims 1-1 of 10,927,257 do not positively require an exclusion of ground rubber tire, tire aggregate or tire particulate as recited but does not require them either. As such they read over the instant claims in their own right.  However, Claims 16-18 of 10,927,257 claim the above exclusion and therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 10,927,257 with the exclusions of Claims 16-18 because they are specifically claimed.  This also reads over the exclusions of instant Claims 1-15.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Matsuoka (U.S. 20060217466) with teaches fiber like elastomeric reinforcement of pavement material on roadways that may be asphalt cement but does not reasonably suggest the elastomeric fiber/aggregate containing pavement material be incorporated into the asphalt of the road surface. (¶[0037])   Therefore, one of ordinary skill in the art would only be reasonably suggested in mixing the asphalt of the roadway with the elastomeric fibers, aggregate and binder of the pavement material to arrive at the claimed invention through the use of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759